AFFIRMED; Opinion Filed February 27, 2014.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00452-CR
                                     No. 05-13-00453-CR
                                     No. 05-13-00454-CR

                           FABIAN FEDRICE GARZA, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                 Dallas County, Texas
             Trial Court Cause Nos. F12-28079-H, F12-24798-H, F12-27927-H

                              MEMORANDUM OPINION
                        Before Justices FitzGerald, Fillmore, and Evans
                                   Opinion by Justice Evans

       Fabian Fedrice Garza waived a jury and pleaded guilty to the offenses of theft from

person, theft of property valued at $1,500 or more but less than $20,000, and burglary of a

habitation. See TEX. PENAL CODE ANN. §§ 30.02(a), 31.03(b), (e)(4) (West 2011 & Supp. 2013).

After finding appellant guilty, the trial court assessed punishment at twelve years’ imprisonment

for the burglary and two years’ confinement in state jail for each theft conviction. On appeal,

appellant’s attorney filed a brief in which she concludes the appeals are wholly frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).
The brief presents a professional evaluation of the record showing why, in effect, there are no

arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel

Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised appellant of his right

to file a pro se response, but he did not file a pro se response.

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments.




                                                        / David Evans/
                                                        DAVID EVANS
                                                        JUSTICE

Do Not Publish
TEX. R. APP. P. 47
130352F.U05




                                                  -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


FABIAN FEDRICE GARZA, Appellant                   Appeal from the Criminal District Court
                                                  No. 1 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00452-CR       V.                       F12-28079-H).
                                                  Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                      Justices FitzGerald and Fillmore
                                                  participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered February 27, 2014.




                                                         / David Evans/
                                                         DAVID EVANS
                                                         JUSTICE




                                            -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


FABIAN FEDRICE GARZA, Appellant                   Appeal from the Criminal District Court
                                                  No. 1 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00453-CR       V.                       F12-24798-H).
                                                  Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                      Justices FitzGerald and Fillmore
                                                  participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered February 27, 2014.




                                                         / David Evans/
                                                         DAVID EVANS
                                                         JUSTICE




                                            -4-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


FABIAN FEDRICE GARZA, Appellant                   Appeal from the Criminal District Court
                                                  No. 1 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00454-CR       V.                       F12-27927-H).
                                                  Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                      Justices FitzGerald and Fillmore
                                                  participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered February 27, 2014.




                                                         / David Evans/
                                                         DAVID EVANS
                                                         JUSTICE




                                            -5-